Citation Nr: 0302638	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder, to include low back pain 
with post-operative laminectomies.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include depression.

(The issue of entitlement to service connection for a 
psychiatric disorder, to include depression, claimed as 
secondary to service-connected residuals of a cervical spine 
disorder on the merits will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1977 to February 1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

By way of a March 2000 rating decision, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disorder.  The RO concluded 
that the evidence submitted by the veteran in reference to 
his claim was not new and material, and his claim for service 
connection remained denied.  The veteran has perfected a 
timely appeal of the RO's March 2000 rating action.

By way of a January 2002 rating decision, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The RO 
likewise concluded that the evidence submitted by the veteran 
in reference to this particular claim was not new and 
material, and his claim for service connection for a 
psychiatric disorder remained denied.  The veteran has also 
perfected a timely appeal of the RO's January 2002 rating 
decision.

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in October 2002 before the undersigned 
Member of the Board.  



FINDINGS OF FACT

1.  An unappealed RO decision in October 1986 denied the 
veteran's claim seeking entitlement to service connection for 
a low back disorder.  This rating action became final.

2.  Evidence submitted subsequent to the October 1986 RO 
decision is either cumulative or redundant, and; when 
considered alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered (with the other evidence of record) in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a low back disorder, to include low 
pain with post-operative laminectomies.  

3.  An unappealed RO decision in September 1994 denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder both on a direct and secondary basis.  
This rating action became final.

4.  Evidence received since the RO's September 1994 rating 
decision is neither cumulative or redundant, and is so 
significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
psychiatric disorder, to include depression.


CONCLUSIONS OF LAW

1.  The RO's October 1986 rating decision, which denied the 
veteran's claim seeking entitlement to service connection for 
a low back disorder, is final.  38 U.S.C.A. §§ 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  The evidence submitted since the October 1986 RO decision 
is not new and material and the claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).

3.  The RO's September 1994 rating decision, which denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder, both on a direct and secondary basis, 
is final.  38 U.S.C.A. §§ 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder, to include depression.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his most 
recent application to reopen previously denied claims of 
entitlement to service connection for a low back disorder and 
a psychiatric disorder, to include depression, the veteran 
has received the degree of notice which is contemplated by 
law.  Following the receipt of the veteran's claims to 
reopen, dated in October 1999, the RO provided the veteran 
with a November 1999 letter.  Within VA's letter, the veteran 
was advised that new and material evidence was needed for 
purposes of reopening his previously denied service 
connection claims.  VA also specifically informed the veteran 
of which portion, if any, of the evidence he was obligated to 
provide, and which part, if any, VA would attempt to obtain 
on his behalf.  Thereafter, the RO provided the veteran with 
copies of the March 2000 and January 2002 appealed rating 
actions in this case and a March 2002 statement of the case.  
These documents specifically informed the veteran of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  In this manner, VA 
more narrowly assessed and articulated for the veteran his 
obligation to provide any remaining outstanding evidence, if 
existent, necessary for purposes of adequately satisfying the 
appropriate regulatory requirements for reopening a 
previously denied claim.  Finally, the appealed rating 
actions and the statement of the case which were rendered 
during the pendency of this appeal also provided the veteran 
with the overall rationale for not granting his most recent 
October 1999 application to reopen his previously denied 
claims of entitlement to service connection for a low back 
disorder and a psychiatric disorder, to include depression.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his application to reopen his previously denied 
claims.  Most notably, the RO has made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
identified VA and non-VA treatment records have likewise been 
associated with the claims folder.  In October 2002 the 
veteran was provided with an opportunity to provide relevant 
testimony at a video conference hearing before the 
undersigned Member of the Board.  More recently, the veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  As a result, the Board concludes 
that all relevant data have been obtained for determining the 
outcome of the veteran's application to reopen his previously 
denied claims.  This being the case, the Board determines no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims to reopen.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  Accordingly, the appeal is now 
ready for appellate review.

II.  New and Material Evidence.

The veteran's request to reopen his previously denied claims 
of entitlement to service connection for a low back disorder 
and a psychiatric disorder, to include depression, were 
denied by the RO in a prior October 1986 and a prior 
September 1994 rating decision.  In October 1999 the veteran 
filed his most recent application to reopen his previously 
denied claims.  Therefore, his application to reopen his 
previously denied claims was initiated prior to August 29, 
2001, the effective date of the newly amended § 3.156, which 
redefines "new and material evidence" needed to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(a) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
October 1999 claims to reopen, which are discussed below.

In an October 1986 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  In rendering their October 1986 decision, 
the RO considered that the veteran's service medical records 
contained evidence of multiple in-service injuries and 
traumas, in addition to evidence of subsequent medical 
treatment for back pain which may have been precipitated by 
such injuries.  However, because statements made by the 
veteran in conjunction with in-service treatment for low back 
pain in December 1978 established that he had already 
previously experienced back pain and undergone 
hospitalization for treatment of his low back prior to his 
in-service back injuries and treatment, the RO determined 
that the veteran had a pre-existing low back condition 
manifested by pain.  In the absence of any evidence in the 
record indicating that the veteran's pre-existing condition 
underwent permanent aggravation by virtue of his military 
service, the RO subsequently denied the veteran's claim 
seeking entitlement to service connection for a low back 
disorder.  In October 1986 the RO notified the veteran of the 
adverse decision concerning his low back claim, and he was 
also informed of his appellate and procedural rights, but he 
did not initiate an appeal of the RO's decision.

In a September 1994 rating decision the RO denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder (depression), both on a direct and 
secondary basis.  In the absence of any service-connected 
back disability, the RO determined that secondary service 
connection for depression claimed as proximately due to a 
back disorder was not warranted.  See 38 C.F.R. § 3.310(a) 
(secondary service connection will be granted when a 
disability is proximately due to or the result of a service-
connected disease or injury) (emphasis added).  The RO 
further found that the veteran's service medical records were 
void of any evidence which indicated that he had ever 
complained of, or been treated for psychiatric symptoms, to 
include complaints of depression during his period of active 
military service.  Because there was additionally no post-
service evidence submitted which showed that the veteran's 
psychiatric disorder, to include depression, manifested to a 
compensable degree within one year of the veteran's discharge 
from service in February 1979, such that a presumption of 
service connection would be warranted, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder, to include depression.  In September 
1994 the RO notified the veteran of the adverse decision 
concerning his psychiatric claim, and he was also informed of 
his appellate and procedural rights, but he did not initiate 
an appeal of the RO's decision.  

Because a timely appeal of neither the RO's October 1986 or 
September 1994 rating decision was submitted by the veteran, 
the Board presently concludes that both rating decisions 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decisions dated in October 1986 and September 1994.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since the 
RO's October 1986 and September 1994 ratings decisions 
consists of the following: (1) a private treatment record 
dated in September 1977; (2.) VA and non-VA treatment and 
hospitalization records for the veteran's lower back and neck 
dated in the 1980s through the present; (3.) VA and non-VA 
psychiatric treatment and hospitalization records dated from 
the mid-1980s through the 1990s; and (4.) personal testimony 
provided by the veteran at an October 2002 video conference 
hearing.  This particular evidence (in its entirety) is 
"new," in the sense that it was not previously of record at 
the time that the RO rendered its decisions in October 1986 
or September 1994.

However, for purposes of reopening his previously denied 
claim seeking entitlement to service connection for a low 
back disorder, the Board finds that the veteran's newly added 
evidence is not "material."  Specifically, the referenced 
evidence adds details to the veteran's contention that he 
currently experiences residual low back pain due to a low 
back disorder which was incurred as the result of an in-
service injury.  However, the Board denied the veteran's 
claim in October 1986 not because there was no evidence of 
residual back pain suggestive of a low back disorder incurred 
as the result of injury, but because a low back condition 
resulting in low back pain was found to have already existed 
prior to service, with no evidence of permanent aggravation 
by virtue of the veteran's military service.  None of the new 
material currently submitted by the veteran contains any 
evidence which refutes the basis of the RO's October 1986 
denial.  Rather, a private treatment record submitted by the 
veteran and dated in September 1977 further supports the 
basis of the RO's October 1986 determination.  Specifically, 
the referenced record both evidences that the veteran had in 
fact received pre-service treatment for a low back problem 
with pain, and he was also hospitalized with an admitting 
diagnosis of subacute and chronic low back syndrome with no 
evidence of significant neurologic deficit.  In view of the 
foregoing, the Board must conclude that the evidence received 
subsequent to the RO's previous October 1986 decision is not 
new and material for purposes of reopening the veteran's 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim seeking entitlement to service connection 
for a low back disorder, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As this particular claim is not reopened, the Board 
does not reach the merits of the claim, including the 
application of the benefit-of-the-doubt standard.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102 (2002); see also Butler v. Brown, 9 Vet. App. 463, 
467 (1993).

With respect to the veteran's application to reopen his 
finally disallowed claim seeking entitlement to service 
connection for a psychiatric disorder, to include depression, 
the Board finds that the record contains sufficient new and 
material evidence.  Specifically, the record reflects that 
the veteran is presently service-connected for a cervical 
spine disability.  Because the RO determined in September 
1994 that secondary service-connection for depression, 
claimed as proximately due to a back disorder, was not 
warranted in the absence of any type of service-connected 
back disability, the Board now determines that new and 
material evidence sufficient to reopen the veteran's claim 
seeking entitlement to service connection for a psychiatric 
disorder on a secondary basis has in fact been presented in 
the form of an existing service-connected back (cervical) 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for a 
psychiatric disorder, to include depression, is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the Board will 
prepare a separate decision addressing the merits of the 
above-discussed issue following the veteran's opportunity to 
submit argument and evidence in support of his claim for 
entitlement to service connection for a psychiatric disorder, 
to include depression, claimed as secondary to a service-
connected cervical spine disability.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, is reopened; the appeal is granted to 
this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

